Herlihy, P. J. (dissenting).
The facts in this case are uncontradicted and not in dispute and any inferences drawn by the board were reasonably associated with the facts.
In such a situation this court is now reversing the board’s determination and must, necessarily, be finding as a matter of law that the accident was a “ purely personal act ”. This reasoning completely disregards the basis of the board’s decision of “ added risk”, for which there is ample authority. (See Matter of Mausert v. Albany Bldrs. Supply Co., 250 N. Y. 21; *324Matter of Connelly v. Samaritan Hosp., 259 N. Y. 137; Matter of Stern v. Electrol, Inc., 4 A D 2d 110 [very much in point] ; Matter of Morrison v. Congregation Sons of Israel, 28 A D 2d 1031; Matter of Kamper v. Kennelly Bar & Grill, 33 A D 2d 1083.)
The circumstances that the accident happened in a hotel room as vis-a-vis the employer’s premises is of little avail. If upon the identical facts, the accident happened in a wash room on the employer’s premises, there would be little doubt of his right to compensation and to say, as does the majority, that the same sort of accident might have occurred at the claimant’s home, is begging the question.
The cases relied upon by the majority are distinguishable.
Matter of Davis v. Prudential Ins. Co. (35 A D 2d 1050,1051) is of questionable precedent. In that case the majority remitted “for a determination based on a sustainable factual basis ”, together with a dissent for reversal and dismissal. It was observed therein that “ Each case must be judged on its own facts ”.
Matter of Orpin v. D. P. Brother & Co. (15 A D 2d 282, affd. 12 N Y 2d 749) and Matter of Covel v. New York State Court of Claims (30 A D 2d 736) affirmed findings of the board that the acts were ‘ ‘ personal activity ’ ’ and ‘ ‘ personal pursuit ’ ’.
In Matter of Paduano v. New York State Workmen’s Compensation Bd. (30 A D 2d 1009, affd. 25 N Y 2d 669) the board was reversed because of its misinterpretation of Matter of Miller v. Bartlett Tree Expert Co. (3 A D 2d 777, 778, affd. 3 N Y 2d 654) and on the authority of Matter of Kaplan v. Zodiac Watch Co. (20 N Y 2d 537).
It should be noted that in none of these cases was there a question of work-connected causation creating an “ added risk ”.
Matter of Kaplan v. Zodiac Watch Co. (27 A D 2d 680, revd. 20 N Y 2d 537) was appealed to the Court of Appeals as the result of a dissent in this court which found that the injury was not ‘ ‘ work connected ’ ’ because the act causing the injury was common to all male employees regardless of vocation. This theory was discussed in the Court of Appeals decision and dissent. The opinion stated (p. 540): “ In our view a line must be drawn at this point. Where an accident is attributable solely to the personal acts of the claimant, and cannot be attributed in any way to the environment into which the employee has been brought by his employment, the provision of compensation for resulting injury or death hardly seems to come within the intent or purpose of the law. (See 1 Larson, Workmen’s Com*325pensation Law, § 25.22.) As a matter of law such injury or death ought to be held noncompensable. ’ ’
‘ ‘ Coughing ’ ’, as such, is not a personal act in the same sense as “ dressing ” as in Matter of Kaplan (supra). In the present instance it was not the “ coughing ” which caused the injury, but the falling and contact with the “ wash basin ”, which constituted a nexus sufficient to establish ‘1 environment ’ \ It would appear that in the present case there was the necessary “ environment ”, ‘ ‘ work connected” and/or “ added risk”. This seems to be confirmed by both the memoranda and the dissenting opinion in Matter of Paduano (supra).
As in Matter of Kaplan (supra) the issue here is a legal one based on uncontradicted facts from which no conflicting inferences can reasonably be drawn and the theory of the board’s decision is legally correct and should be affirmed.
Reynolds, Greenblott and Sweeney, JJ., concur with Simons, J.; Herlihy, P. J., dissents, and votes to affirm, in an opinion.
Decision reversed, on the law, and claim dismissed, without costs.